This is an appeal in a drainage proceeding. In the lower court, the appellant filed a supplemental petition, which, on the separate motion of the appellee Amos B. Lantz, and the separate motion of the original petitioners for the drain, was dismissed. On appeal, appellant named as appellees in the assignment of errors, "Grant Crumpacker, ____ Crumpacker, whose names appear in the Record as Crumpacker Brothers for and on behalf of the Original Petitioners." Said original petitioners are not named as appellees. They should have been so named instead of their attorneys. Rule 6, Rules of the Supreme and Appellate Courts of Indiana; Ewbank, Manual of Practice § 149; Abshire v.Williamson (1898), 149 Ind. 248, 252, 48 N.E. 1027; Prough v.Prough (1910), 174 Ind. 57, 91 N.E. 337.
Appellees have filed a motion to dismiss the appeal. *Page 654 
Same is sustained because the proper parties, the original petitioners, are not named as appellees. It is not necessary to notice other causes for dismissal set out in said motion.